Title: Virginia Delegates to Benjamin Harrison, 25 June 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir
Philada. 25th. June 1782.

Your Excellency’s favor of the 15th. came safe to hand yesterday. The loss of the mail of the preceding week is the more regretted, as we understand that a packet from N. York for England which had been intercepted and carried into N. Carolina, made a part of it.
A private letter from Mr. Adams dated the 11th. of April informs his correspondent, that Friesland[,] Holland, Zealand, Overyssell and Utrecht had decided in favour of an immediate connection with the U. States and that Guelderland & Zutphen, it was expected, would follow their example in a few days. A Leyden Gazette of a posterior date says that six provinces had then concurred. Their public concils seem to have been greatly stimulated to this decisive conduct, by the zeal of the Merchants who profess their fears that unless a treaty be speedily concluded with America, a pacification may exclude their commerce from some of the advantages which England may obtain. They observe also that the Ordinance of Congress against British Manufactures, presents a favorable crisis for introducing those of other nations, and that commercial connection with the U. States, tending to supplant the commerce of Britain will be the most likely means of disposing her to an immediate acquiescence in the American Revolution & to a general peace.
The illicit trade with N. York under the encouragement of the enemy, and the obstruction of foreign trade has increased of late so far as to threaten great injury to the public finances. The steps which have been taken by Congress on this subject will be transmitted to your Excellency by the President. It is also discovered that supplies of British goods are imported under collusive captures concerted between Vessels from N. York and Vessels fitted out on the neighbouring coasts. This part of the evil is more within the jurisdiction of Congress, and a remedy for it is now under consideration.
With great respect We have the honor to be Yr. Excelly’s obt. & hbl. servants
J. Madison Jr.Theok. Bland
